Citation Nr: 0106418	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1960 to April 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
heart condition, left ear hearing loss, and right ear hearing 
loss.  The veteran filed a notice of disagreement only as to 
the issue of service connection for a heart condition.  

The veteran testified before the undersigned member of the 
Board in November 2000; a transcript of that hearing is 
associated with the claims file.  The Board notes that 
additional relevant evidence was submitted at the hearing.  
The veteran and his representative waived initial 
consideration by the RO under the provisions of 20.1304(c).


FINDING OF FACT

Current heart disease, namely coronary artery disease with 
residuals of coronary artery bypass grafting, was initially 
manifested in service.  


CONCLUSION OF LAW

Heart disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for complaints or 
treatment of a heart condition.  Examination reports dated in 
July 1971 and April 1975, as well as an April 1982 retirement 
examination report, show that the veteran's heart was normal.  

Private treatment records, dated from April 1988 to October 
1992, show that the veteran complained of having had 
claudication symptoms for several years.  He underwent an 
aortoiliac bifurcated graft in May 1988.  

Private treatment records from NDC Medical Center, dated from 
January 1992 to May 1997, show diagnoses of hyperlipidemia, 
known coronary artery disease, status post coronary bypass, 
and peripheral arterial occlusive disease, status post aortic 
femoral bypass, arterial sclerotic cardiovascular disease.  
In a February 1992 report of examination, a strong family 
history of coronary artery disease was noted.  Physical 
examination of the heart revealed no murmurs, rubs or 
gallops.  There were no neck vein distention, carotid bruits 
or peripheral edema.  

By letter dated in July 1996, the veteran's private 
physician, S. J., M. D., stated that the veteran had been 
under his care for status post coronary artery bypass 
grafting in July 1992.  He reported that while the veteran 
had done very well, he had recently had an episode of 
numbness transiently in his left hand.  He stated that it was 
potentially an ischemic symptom.  

On VA examination in December 1997, the diagnoses were 
history of coronary artery disease, post coronary artery 
bypass graft times five, a history of aortofemoral bypass, 
and an abnormal treadmill electrocardiogram consistent with 
ischemia.  The heart and lungs were normal.  

By letter dated in September 1998, the veteran's private 
physician, G.E., M.D. reported that the veteran was 
normotensive with a history of heavy cigarette smoking, 
hyperlipidemia, and claudication with peripheral vascular 
disease.  He further reported that in 1988, Dr. J.W. 
performed an aortoiliac-bifemoral bypass and that in July 
1992, the veteran underwent quadruple coronary artery bypass 
graft.  The physician stated that it appeared that the 
symptoms related to the veteran's disability started well 
before his discharge from service in 1982.  

In a May 1998 letter, E.H., M.D., stated that the veteran had 
a long history of arteriosclerotic peripheral and coronary 
heart disease.  He reported that the veteran had 
aorticfemoral bypass surgery for occlusive vascular disease 
in his early to mid forties.  Dr. E.H. stated that in his 
judgment, the veteran's arteriosclerotic peripheral vascular 
disease had been developing for probably at least ten years 
prior to his original aortic femoral surgery.  Dr. E.H. 
pointed out that the veteran gave a history of leg pain 
symptoms consistent with intermittent claudication while in 
service.  A reportedly high fat diet in service was noted to 
contribute to the veteran's development of arteriosclerosis.  
Dr. E.H. concluded, therefore, that the veteran's disability 
"may very well be service connected in that his cholesterols 
were not monitored, his diet was of the high fat variety, and 
symptoms had begun prior to [separation from service]."  

By letter dated in November 2000, the veteran's private 
physician, R.R., M.D., stated that the veteran was under his 
care for coronary artery heart disease and had had a 
myocardial infarction; post operative four vessel coronary 
artery by-pass grafting for unstable angina, hyperlipidemia, 
arteriosclerotic peripheral vascular disease, and was status 
post bilateral aortofemoral grafts, among other conditions.  
Dr. R.R. stated that the veteran had had these risk factors 
for many years, to include during service.  He stated that 
the veteran should be classified as "service connected total 
disability."

By letter dated in January 2000, C.C., M.D., stated that he 
had performed a cardiac quadruple coronary bypass operation 
in July 1992.  He stated that based on a review of the 
veteran's service medical records, his own records, and the 
records of five other treating physicians, coupled with his 
own knowledge of the arteriosclerotic process, he was 
satisfied that the veteran's arteriosclerotic process was 
active during service.  Dr. C.C. elaborated, stating that 
while it did not appear that the veteran underwent any tests 
for vascular disease during service, he reportedly complained 
of the early symptoms of claudication during service, was 
noted to have claudication by Dr. E.H. in 1985 and again in 
1987, along with increased cholesterol and a femoral bruit, 
and underwent bilateral aortofemoral bypass in 1989, with 
relief of his claudication.  Dr. C.C. noted that the veteran 
smoked from an early age; and had a positive family history 
of arteriosclerotic disease, high cholesterol, and 
hypertension.  Dr. C.C. indicated that his records note that 
at the time of the veteran's coronary bypass, he had very 
severe and diffuse arteriosclerosis.  In conclusion, Dr. C.C. 
stated that based on the above information, he believed it to 
be almost a certainty that the veteran had ongoing 
arteriosclerosis disease during active service.  

At his personal hearing in November 2000, the veteran's 
representative related that the veteran was seeking service 
connection and a 100 percent disability evaluation for heart 
disease.  Transcript at 2 (November 2000).  The veteran 
testified that he began having pain in his legs with walking 
in about 1979 or 1980.  Transcript at 8.  He indicated that 
he went to a private physician for treatment from about 1980 
to 1982, and was treated for arthritis.  Transcript at 8-9.  
He stated that he did not actually have arthritis and thus 
the condition of his legs did not improve with the treatment.  
Transcript at 5.  The veteran testified that he was also 
treated by other physicians over the years following 
separation from service and his spouse testified that he was 
initially diagnosed with heart disease in 1987.  Id.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arteriosclerosis or cardiovascular-renal 
disease; including organic heart disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The determinative issue in this case is whether the veteran's 
current heart disease was initially manifested during active 
service.  This issue is medical in nature and requires 
competent medical evidence.  The statements and testimony 
from the veteran show that he began having symptoms 
associated with heart disease during service but do not 
constitute a qualified medical opinion as to whether the 
inservice symptoms are related to the post-service medical 
diagnosis.  However, the medical evidence from the veteran's 
private cardiologist, Dr. C.C., as well as his other private 
physicians, to include Dr. R.R., Dr. G.E., and Dr. E.H., 
which relate the onset of heart disease to active service do 
constitute competent medical evidence in this case.  In fact, 
these are the only qualified medical opinions that address 
the issue of when heart disease was initially manifested.  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such experts.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Newly enacted legislation now provides as follows:

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the preponderance of the competent evidence 
supports a finding that the veteran initially manifested 
heart disease in service.  Therefore, service connection is 
warranted for heart disease.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).


ORDER

Service connection for heart disease is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

